DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 01/26/2021. Claims 5-7 are cancelled, Claims 1-2 and 8-16 are amended, Claims 21-23 are newly added claims, Claims 1-4 and 8-23 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 101 have been withdrawn in view of amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Fortunato on April 06, 2021.
The application has been amended as follows: 
Claims 1, 8, 15, 21 and 23 have been amended

IN THE CLAIMS
Claim 1.    (Currently Amended) A method, comprising:
receiving, from a remote control device at a given robotic device in a plurality of robotic devices , wherein the swarm command is received by each robotic device of the plurality of robotic devices and wherein the given robotic device is not designated as a master device in the plurality of robotic devices;
determining, by the given robotic device, a current orientation of the given robotic device in an environment, based at least in part on a magnetometer indicating an alignment deviation of the given robotic device from a magnetic field direction and an accelerometer and a gyroscope indicating an alignment of the given robotic device relative to gravity;
determining, by the given robotic device, a current location of the given robotic device relative to a reference point in the environment;
in response to determining that at least one of the current orientation of the given robotic device does not match the specified orientation and the current location of the given robotic device does not match the specified location, adjusting a position of the given robotic device to affect at least one of the current orientation and the current location.

Claim 8.    (Currently Amended) A non-transitory computer-readable storage medium having computer-readable program code for synchronizing robot orientation that when executed by a processor, enable the processor to:
receive, from a remote control device at a given robotic device in a plurality of robotic devices , wherein the swarm command is received by each robotic device of the plurality of robotic devices and wherein the given robotic device is not designated as a master device in the plurality of robotic devices;
determine, by the given robotic device, a current orientation of the given robotic device in an environment, based at least in part on a magnetometer indicating an alignment deviation of the given robotic device from a magnetic field line;
determine, by the given robotic device, a current location of the given robotic device relative to a reference point in the environment;
in response to determining that at least one of the current orientation of the given robotic device does not match the specified orientation and the current location of the given robotic device does not match the specified location, adjust a position of the given robotic device to affect at least one of the current orientation and the current location.

Claim 15.    (Currently Amended) A system, comprising: 
a radio;
an accelerometer; 
a gyroscope; 

a motor;
a processor; and
a memory, including instructions that when executed by the processor, enable the system to:
receive, from a first remote control device via the radio, a swarm command, the swarm command including a specified orientation and a specified location for the system and other systems in a swarm, wherein the system is not designated as a master system for the swarm and each member of the swarm receives the swarm command from the first remote control device;
determine, by the system, a current orientation of the system in an environment, based at least in part on the magnetometer indicating an alignment deviation of the system from a magnetic field line;
determine, by the system, a current location of the system relative to a reference point in the environment; and
in response to determining that at least one of the current orientation of the system does not match the specified orientation and the current location of the system does not match the specified location, adjust a position of the system, via the motor, to affect at least one of the current orientation and the current location.

Claim 21.    (Currently Amended) The method of claim 1, further comprising:
determining a given starting location for the given robotic device in the environment for use as the reference point for the given robotic device, wherein a second robotic starting location for the second robotic device in the environment as a corresponding second reference point for performing the swarm command.

Claim 23.    (Currently Amended) The system of claim 15, wherein the swarm comprises a first set of systems that process the swarm command to perform a first swarm action and a second set of systems that process the swarm command to perform a second swarm action different than the first swarm action, wherein the first set of systems is associated with a second remote control device and is not associated with a third remote third control device and is not associated with the second remote control device, and wherein the swarm command is received from the first remote control device that is associated with both the first set of systems and the second set of systems.

ALLOWABLE SUBJECT MATTER
Claims 1-4 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Mueck et al. (US 2020/0007384) and Trowbridge et al. (US 2014/0231590) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole.
Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-4 and 21-22 depend upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 8, the closest prior arts, Mueck et al. (US 2020/0007384) and Trowbridge et al. (US 2014/0231590) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 8. Other prior arts of record does not discloses, teach or suggest neither singly nor in combination the claimed limitations of independent Claim 8 as a whole.
Therefore, Claim 8 is considered novel and non-obvious and is therefore allowed. Claims 9-14 depend upon independent claim 8; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 15, the closest prior arts, Mueck et al. (US 2020/0007384) and Trowbridge et al. (US 2014/0231590) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 15. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 15 as a whole.
Therefore, Claim 15 is considered novel and non-obvious and is therefore allowed. Claims 16-20 and 23 depend upon independent claim 15; therefore, these claims are also allowed by virtue of dependencies.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/B M M HANNAN/Examiner, Art Unit 3664